DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-12, 14, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (US 2005/0282506) in view of Soualle et al. (US 2012/0001810).
Referring to Claim 1, Azuma teaches a beamforming antenna 101 (fig. 1) comprising:
a plurality of antenna elements (see 102-1 to 102-N of fig. 1), and
a signal generator (see 106 of fig. 1) coupled to each of the plurality of antenna elements (see path from 106-105-104-103-102 in fig. 1) by a unique one of a plurality of signal processing chains (see 105-1 to 105-N in fig. 1), each of the signal processing chains defining a unique signal transmission path between one of a plurality of signal output interfaces of the signal generator and an input of one of the antenna elements (see fig. 1 which shows signal generator 106 with plurality of outputs (1 to N) each leading through its respectful signal processing chains 105 (1 to N) the finally to the input of its respective antenna element 102 (1 to N)) the signal generator configured to generate for each one of the antenna elements a calibration signal (see each of calibration signal generation units 106 leading to its respectful antenna elements 102 in fig. 1) for radiation by the respective antenna element and to supply the generated calibration signals to the respective antenna elements (see each of calibration signal generation units 106 leading to its respectful antenna elements 102 in fig. 1 and paragraph 46 which shows the antenna units emitting a directivity pattern).
Azuma does not teach each calibration signal having a signature unique to each antenna element. Soualle teaches each calibration signal having a signature unique to each antenna element (see calibration signals in fig. 6 each path having a different pseudo-random sequence as described in paragraph 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Soualle to the device of Azuma in order to provide more flexibility when measuring, adjusting, or calibrating antenna elements.
Referring to Claim 7, Azuma teaches a measurement device for measuring properties of a beamforming antenna (see measurement device 112 and antenna 101 in fig. 1), each antenna element coupled by a unique one of a plurality of signal processing chains to a different one of a plurality of signal output interfaces of the signal generator, each of the signal processing chains defining a unique signal transmission path between each one of the signal output interfaces of the signal generator and a input of each one of the antenna elements (see fig. 1 which shows signal generator 106 with plurality of outputs (1 to N) each leading through its respectful signal processing chains 105 (1 to N) the finally to the input of its respective antenna element 102 (1 to N)), the measurement device comprising:
a plurality of couplers (see 103-1 to 103-N in fig. 1) each configured to transmit an incoming signal exiting the unique signal transmission path of a signal processing chain of the signal processing chains (see 105-1 to 105-N in fig. 1 leading to its respectful antenna elements 102 in fig. 1 by way of couplers 103 and paragraph 46 which shows the antenna units emitting a directivity pattern), the incoming signal comprising calibration signals (see each of calibration signal generation units 106 leading to its respectful antenna elements 102 in fig. 1).
Azuma does not teach measuring properties via calibration signals emitted by antenna elements of the beamforming antenna;
a measurement receiver that is configured to receive the incoming signals comprising the calibration signals, and
a property determination module that is coupled to the measurement receiver and that is configured to determine properties of each of the signal processing chains for each individually identifiable one of the antenna elements of the beamforming antenna based on unique signatures of the received calibration signals.
Soualle teaches measuring properties via calibration signals emitted by antenna elements of the beamforming antenna (see Rx part receiving calibration signals from Tx part in fig. 1);
a measurement receiver that is configured to receive the incoming signals comprising the calibration signals (see paragraph 5 which shows calibration signals of pseudo random sequences transmitted by antenna array to Rx part), and
a property determination module that is coupled to the measurement receiver and that is configured to determine properties of each of the signal processing chains (see paragraphs 9 and 10 which shows the estimating of characteristics for a specific branch and each branch having a signal processing chain as described in paragraph 58) for each individually identifiable one of the antenna elements of the beamforming antenna (see paragraph 5 which states the estimating applied to every branch of antenna) based on unique signatures of the received calibration signals (see calibration signals in fig. 6 each path having a different pseudo-random sequence as described in paragraph 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Soualle to the device of Azuma in order to provide more flexibility when measuring, adjusting, or calibrating antenna elements.
Referring to Claim 12, Azuma teaches a method for measuring properties of a beamforming antenna 101 (fig. 1), the method comprising:
generating, by a signal generator, for each one of a plurality of antenna elements of the beamforming antenna a respective calibration signal (see fig. 1 which shows calibration signal generator 106 with plurality of outputs (1 to N) each leading to the input of its respective antenna element 102 (1 to N)); and
transmitting the calibration signals via signal processing chains to the antenna elements, each signal processing chain coupled to and defining a unique signal transmission path between an unique one of the antenna elements and an unique of one of a plurality of signal output interfaces of the signal generator (see fig. 1 which shows calibration signal generator 106 with plurality of outputs (1 to N) each leading through its respectful signal processing chains 105 (1 to N) the finally to the input of its respective antenna element 102 (1 to N)).
Azuma does not teach each calibration signal having a unique signature,
emitting the generated calibration signals via the antenna elements of the beamforming antenna,
receiving the calibration signals at a measurement device, and
determining properties of signal processing chains of the beamforming antenna based on the received calibration signals.
Soualle teaches each calibration signal having a unique signature (see calibration signals in fig. 6 each path having a different pseudo-random sequence as described in paragraph 14),
emitting the generated calibration signals via the antenna elements of the beamforming antenna (see Rx part receiving calibration signals emitted from Tx part in fig. 1),
receiving the calibration signals at a measurement device (see paragraph 5 which shows calibration signals of pseudo random sequences transmitted by antenna array to Rx part), and
determining properties of signal processing chains of the beamforming antenna based on the received calibration signals (see paragraphs 9 and 10 which shows the estimating of characteristics for a specific branch and each branch having a signal processing chain as described in paragraph 58 and also paragraph 5 which states the estimating applied to every branch of antenna). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Soualle to the device of Azuma in order to provide more flexibility when measuring, adjusting, or calibrating antenna elements.
Referring to Claim 2, Soualle also teaches the signal generator configured to generate orthogonal signals or quasi-orthogonal signals as calibration signals (see orthogonal calibration signals in paragraph 33).
Referring to Claim 3, Soualle also teaches the signal generator configured to generate pseudo noise signals as calibration signals (paragraph 5).
Referring to Claim 4, Azuma also teaches the signal generator comprising a plurality of signal output interface, each signal output interface of the plurality of signal output interface coupled to a different one of the signal processing chains of each respective antenna element (see fig. 1 which shows calibration signal generator 106 with plurality of outputs (1 to N) each leading through its respectful signal processing chains 105 (1 to N) the finally to the input of its respective antenna element 102 (1 to N)).
Referring to Claims 6 and 10, Azuma also teaches a control interface that is configured to receive and/or transmit control commands (see control unit 107 in fig. 1 and paragraph 75 which shows the transmitting of commands).
	Referring to Claim 9, Azuma also teaches a number of correlators, wherein the correlators are configured to correlate the received signal with predetermined signals to extract the calibration signals from the received signal (see 110-1 to 110-N of fig. 1 which shows the calibration signal demodulation units as correlators by showing its function in paragraph 14 which shows extracting calibration signals from multiplexed signals by despreading). Soualle teaches the predetermined signals as predetermined pseudo noise signals (see ABSTRACT which shows correlating the received signal with a replica pseudo random sequence which is the predetermined pseudo noise signal). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Soualle to the device of Azuma in order to provide more flexibility when measuring, adjusting, or calibrating antenna elements.
	Referring to Claim 11, Soualle also teaches a measurement device, wherein the control interface that is configured to receive and/or transmit control commands to the measurement device (paragraph 21 noting the command sent to control of the excitation of the antenna).
Referring to Claim 14, Azuma teaches correlating the received calibration signals with predetermined signals to extract the calibration signals from the signal received at the measurement device (see 110-1 to 110-N of fig. 1 which shows the calibration signal demodulation units as correlators by showing its function in paragraph 14 which shows extracting calibration signals from multiplexed signals by despreading). Soualle teaches generating pseudo noise signals and the predetermined signals as predetermined pseudo noise signals (see ABSTRACT which shows correlating the received signal with a replica pseudo random sequence which is the predetermined pseudo noise signal). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Soualle to the device of Azuma in order to provide more flexibility when measuring, adjusting, or calibrating antenna elements.
	Referring to Claim 15, Soualle also teaches generating band-limited pseudo noise signals as calibration signals (see pseudo random calibration signals in fig. 6 and paragraph 30 which shows that the signals have limited bandwidth).
Referring to Claim 17, Soualle also teaches receiving and/or transmitting commands from the measurement device to a control interface (paragraph 21 noting the command sent to control of the excitation of the antenna).
	Referring to Claim 18, Soualle also teaches generating band-limited pseudo noise signals as calibration signals (see pseudo random calibration signals in fig. 6 and paragraph 30 which shows that the signals have limited bandwidth).
	Referring to Claim 20, Soualle also teaches the control interface configured to receive and/or transmit control commands from the beamforming antenna (paragraph 21 noting the command sent to control of the excitation of the antenna).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma and Soualle, and further in view of O’Keeffe et al. (US 2016/0254870).
Referring to Claim 5, the combination of Azuma and Soualle does not teach a beamforming logic that is coupled to the antenna elements and that is configured to calculate antenna output signals based on incoming IQ signals and a respective beamforming information and to provide the antenna output signals to the single antenna elements, wherein the signal generator is coupled to an input of the beamforming logic and is configured to provide the calibration signals as an IQ signal to the beamforming logic. O’Keeffe teaches a beamforming logic (see 308 of fig. 3) that is coupled to the antenna elements 350 (fig. 3) and that is configured to calculate antenna output signals based on incoming IQ signals (see paragraph 53 which shows IQ signals input to DSP 308) and a respective beamforming information and to provide the antenna output signals to the single antenna elements (see output of 38 input into signal processing chain 304 and output from signal processing chain 304 to antenna 350 in fig. 3), wherein the signal generator is coupled to an input of the beamforming logic and is configured to provide the calibration signals as an IQ signal to the beamforming logic (see paragraph 53 which shows IQ signals input to DSP 308 and calibration transceiver coupled to DSP 308 which makes input into 304 as IQ calibration signals). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of O’Keeffe to the modified device of Azuma and Soualle in order to better mitigate complications that may come with the use of multiple antenna elements.
	Referring to Claim 16, O’Keeffe also teaches calculating antenna output signals based on incoming IQ signals (see paragraph 53 which shows IQ signals input to DSP 308 of fig. 3) and a respective beamforming information and to provide the antenna output signals to the single antenna element (see output of 38 input into signal processing chain 304 and output from signal processing chain 304 to antenna 350 in fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of O’Keeffe to the modified device of Azuma and Soualle in order to better mitigate complications that may come with the use of multiple antenna elements.

Claims 8, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma and Soualle, and further in view of Choi (US 2006/0019712).
Referring to Claim 8, the combination of Azuma and Soualle does not teach wherein the measurement receiver is configured to receive the incoming signal comprising orthogonal calibration signals and to separate the orthogonal calibration signals and to provide the separated orthogonal calibration signals to the property determination module. Choi teaches wherein the measurement receiver is configured to receive the incoming signal comprising orthogonal calibration signals and to separate the orthogonal calibration signals and to provide the separated orthogonal calibration signals to the property determination module (paragraph 46 which shows an orthogonal Rx calibration signal separated from the other signals). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choi to the modified device of Azuma and Soualle in order to better compensate for differences in phase characteristics in an array antenna.
Referring to Claim 13, Soualle teaches generating orthogonal signals or quasi-orthogonal signals as calibration signals (see orthogonal signals in paragraph 33). Choi teaches separating the orthogonal calibration signals in the measurement device (paragraph 46 which shows an orthogonal Rx calibration signal separated from the other signals) prior to determining the properties of the beamforming antenna (paragraph 47 which shows determining the phase delays, which are the properties, of each of the antenna elements at the calibrator after separation). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choi to the modified device of Azuma and Soualle in order to better compensate for differences in phase characteristics in an array antenna.
Referring to Claim 19, Choi also teaches the signal processing chain of the respective antenna element comprising a digital to analog converter (see DAC 131 to 136 in fig. 3B as well as 513 for antenna element 510 in fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Choi to the modified device of Azuma and Soualle in order to better compensate for differences in phase characteristics in an array antenna.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648